DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,524,948 & 10,727,202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26-28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US PUB. 2011/0180913) in view of LEE et al. (US PUB. 2007/0170575).

a substrate 114, having at least one conductive unit 122 provided at a first surface (bottom) of the substrate 114 (Fig. 10); 
at least one first die 104, provided over a second surface (top) of the substrate 114; 
a connecting layer 210, provided on the at least one first die 104 (Fig. 10); 
a second die 102, provided directly on the connecting layer 210, wherein the connecting layer 210 comprises at least one bump (e.g. 113, also see 126 in Fig. 15) for connecting the at least one first die 104 to the second die 102 such that the at least one first die and the second die are electrically connected (Fig. 10 & 15); and
at least one conductor 116, for electrically connecting the at least one first die 104 to the at least one conductive unit or the substrate (Fig. 10 and/or Fig. 15), 
wherein the connecting layer 210 has a first touch side (bottom) and a second touch side (top), wherein the first touch side contacts a first surface (top) of the at least one first die 104 and the second touch side contacts a second surface (bottom) of the second die 102, and 
wherein an area of the second touch side of the connecting layer 210 is smaller than an area of the second surface of the second die 102, and wherein an area of the first touch side is smaller than an area of the first surface of the at least one first die 102 (Fig. 10 and/or Fig. 15).
Liou is silent on wherein at least one lateral boundary of the second surface of the second die is contained within a lateral extent of the first surface of the at least one first die. The Examiner understands that said claim feature would have been obvious in 
Regarding claim 22, the combination of Liou and LEE teaches the package structure of claim 21, wherein the at least one first die is a memory die and the second die is a logic die (the semiconductor dies 102 and 104 can operate as either logic or memory die, see Liou’s Fig. 10 & 15. Also see LEE’s Fig. 13). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 23, the combination of Liou and LEE teaches the package structure of claim 21, wherein the at least one first die is a logic die and the second die is a memory die (the semiconductor dies 102 and 104 can operate as either logic or memory die, see Liou’s Fig. 10 & 15 and LEE’s Fig. 13). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  
Regarding claim 24, the combination of Liou and LEE teaches the package structure of claim 21, wherein a projected image of the second die does not totally 
Regarding claim 26, the combination of Liou and LEE teaches the package structure of claim 21, wherein the connecting layer is generated via a flip chip process (e.g. Para [0007]).  
Regarding claim 27, the combination of Liou and LEE teaches the package structure of claim 25, wherein a location for the at least one first die or the second die is shifted (Para [0016-0017], wherein an offset between the two dies is discussed; also see LEE’s Fig. 13).  
Regarding claim 28, the combination of Liou and LEE teaches the package structure of claim 21, wherein the connecting layer 210 comprises a metal layer located between the at least one first die and the second die, and at least one micro bump for connecting the at least one first die and the second die (note components 1212, 113, 118 & 126 in Fig. 10 & 15; also see LEE’s Fig. 13).

Regarding claim 37, Liou teaches a package structure, comprising: 
a substrate 114, having at least one conductive unit 122 provided at a first surface (bottom) of the substrate 114 (Fig. 10); 
at least one first die 104, provided over a second surface (top) of the substrate 114 (Fig. 10); 
a connecting layer 210, provided on the at least one first die 104 (Fig. 10); 
a second die 102, provided directly on the connecting layer 210, wherein the connecting layer 210 comprises at least one bump (e.g. 113, also see 126 in Fig. 5) for 
at least one conductor 116, for electrically connecting the at least one first die 104 to the at least one conductive unit or the substrate (Fig. 10 and/or Fig. 15), 
wherein the connecting layer 210 has a first touch side (bottom) and a second touch side (top), wherein the first touch side contacts a first surface (top) of the at least one first die 104 and the second touch side contacts a second surface (bottom) of the second die 102 (Fig. 10 and/or Fig. 15), 
wherein an area of the second touch side of the connecting layer is smaller than an area of the second surface of the second die 102, and wherein an area of the first touch side is smaller than an area of the first surface of the at least one first die 104. Liou is silent on wherein a center location for the at least one first die is shifted from a center location for the second die along a direction parallel to the first surface. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, LEE teaches in Fig. 13 wherein a center location for the at least one first die is shifted from a center location for the second die along a direction parallel to the first surface. As such, said claim feature would have been obvious and within the ordinary skill in the art.

Claim(s) 29-31, 33-35 & 38 are rejected under 35 U.S.C. 102(a)(a) and/or 102(a)(2) as anticipated by Liou et al. (US PUB. 2011/0180913) or, in the alternative, under 35 U.S.C. 103 as obvious over Liou et al. (US PUB. 2011/0180913) in view of Ong et al. (US Patent 7,859,098).

a substrate 114, having at least one conductive unit 122 provided at a first surface of the substrate (Fig. 10); 
at least one first die 104, provided over a second surface of the substrate 114; 
a connecting layer 210, provided on the at least one first die 104; 
a second die 102, provided directly on the connecting layer 210, wherein the connecting layer 210 comprises at least one bump 113 for connecting the at least one first die 104 to the second die 102 such that the at least one first die 104 and the second die 102 are electrically connected (Fig. 17 & Fig. 15); and
at least one conductor 116 for electrically connecting the at least one first die to the at least one conductive unit or the substrate (Fig. 10 and/or Fig. 15), 
wherein the connecting layer 210 has a first touch side (bottom) and a second touch side (top), wherein the first touch side contacts a first surface (top) of the at least one first die 104 and the second touch side contacts a second surface (bottom) of the second die 102, wherein a size of the second touch side of the connecting layer 210 is smaller than a size of the first surface of the at least one first die 104 (Fig. 10 &15), and 
wherein the connecting layer 210 comprises a metal layer located between the at least one first die and the second die, and at least one micro bump 113/126 for connecting the at least one first die and the second die (see Fig. 10 & 15); and wherein a size of the at least one first die is larger than that of the second die (Para [0016], wherein Liou teaches one of the dies being larger than the other). However, if it is understood that Liou is silent on wherein a size of the at least one first die is larger than that of the second die, then the Examiner understands that said claim feature would 
Regarding claim 30, Liou or the combination of Liou and LEE teaches the package structure of claim 29, wherein the at least one first die is a memory die and the second die is a logic die (the semiconductor dies 102 and 104 can operate as either logic or memory die, see Liou’s Fig. 10 & 15). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 31, Liou or the combination of Liou and LEE teaches the package structure of claim 29, wherein the at least one first die is a logic die and the second die is a memory die (the semiconductor dies 102 and 104 can operate as either logic or memory die, see Liou’s Fig. 10 & 15. Also see LEE’s Fig. 13).  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 32, Liou teaches the package structure of claim 29, wherein a size of the at least one first die equals a size of the second die (Fig. 10).  

Regarding claim 35, Liou or the combination of Liou and LEE teaches the package structure of claim 29, wherein a projected image of the second die does not totally contain the at least one first die (Liou teaches in Para [0016] wherein one of the dies can be larger than the other, also see the see Ong’s Fig. 7).
Regarding claim 38, Liou or the combination of Liou and LEE teaches the package structure of claim 29, wherein wherein the at least one first die is disposed between the substrate and the second die (Liou’s Fig. 10 and LEE’s Fig. 13).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Liou and LEE as applied to claims 21, and in further view of Karnezos et al. (US Pub. 2006/0244117).
Regarding claim 25, Liou and LEE is silent on wherein the at least one conductor is only provided at one side of the at least one first die. The Examiner understands that using conductors in the form of wire bonding on one side or both sides of a die is widely known and would have been obvious in the semiconductor art. For instance, Karnezos teaches wherein at least one conductor (wire bonding) is only provided at one side of a first die and on both sides of another semiconductor die (e.g. Fig. 29). As such, said claim feature would have been obvious and within the ordinary skill in the art.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Liou or and LEE as applied to claims 29, and in further view of Karnezos et al. (US Pub. 2006/0244117).
Regarding claim 36, Liou or the combination of Liou and Ong is silent on wherein the at least one conductor is only provided at one side of the at least one first die. The Examiner understands that using conductors in the form of wire bonding on one side or both sides of a die is widely known and would have been obvious in the semiconductor art. For instance, Karnezos teaches wherein at least one conductor (wire bonding) is only provided at one side of a first die and on both sides of another semiconductor die (e.g. Fig. 29). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-31 and 33-38 have been considered but are moot in view of new grounds of rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894